COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                              NO. 02-16-00377-CV


L.A., III                                                            APPELLANT

                                          V.

D.A.                                                                   APPELLEE
                                      ------------

            FROM THE 324TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 324-572833-15

                                     ------------

               MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

       We have considered Appellant’s “Voluntary Dismissal,” in which Appellant

states he “voluntarily dismisses” his appeal because the parties have settled their

dispute. Thus, we dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

We tax costs against Appellant, for which let execution issue. See Tex. R. App.

P. 42.1(d), 43.4.

                                                     PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DELIVERED: November 17, 2016


       1
        See Tex. R. App. P. 47.4.